       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   ERNESTINE BOLIN and                                                CIVIL ACTION
   ROBERT BOLIN


   VERSUS                                                             NO. 19-11176


   LOWE’S HOME CENTERS, L.L.C., ET AL.                                SECTION: “G”


                                          ORDER AND REASONS

       In this litigation, Plaintiffs Ernestine Bolin (“Ms. Bolin”) and Robert Bolin (“Mr. Bolin”)

(collectively, “Plaintiffs”) bring suit against Lowe’s Home Centers, L.L.C. (Lowe’s), Stanley

Access Technologies, L.L.C. (“Stanley”), and DH Pace Company, Inc. (“DH Pace”) (collectively,

“Defendants”), alleging that Ms. Bolin was injured when automatic doors at a Lowe’s store in

Jefferson, Louisiana closed on her and caused her to fall. 1 Before the Court is Plaintiffs’ “Motion

Partial Summary Judgment as to Liability Against Defendant, DH Pace Company, Inc.”2 DH

Pace opposes the motion. 3 Considering the motion, the memoranda in support and opposition, the

record, and the applicable law, the Court denies the motion.

                                             I. Background

       On April 22, 2019, Plaintiffs filed a Petition against Lowe’s and Stanley in the 24th

Judicial District Court for the Parish of Jefferson, State of Louisiana. 4 On June 12, 2019,




       1
           Rec. Doc. 1-4; Rec. Doc. 20.
       2
           Rec. Doc. 50.
       3
           Rec. Doc. 53.
       4
           Rec. Doc. 1-4.

                                                  1
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 2 of 12




Defendants removed the case to this Court asserting diversity jurisdiction pursuant to 28 U.S.C.

§ 1332. 5 On December 18, 2019, Plaintiffs filed a First Amended and Supplemental Complaint,

adding DH Pace as a defendant.6

       In the Amended Complaint, Plaintiffs allege that they went to a Lowe’s store in Jefferson,

Louisiana on April 28, 2018. 7 Plaintiffs claim that Ms. Bolin attempted to walk to Lowe’s outdoor

garden center through open automatic doors but that the doors closed as she was walking

through. 8 Plaintiffs assert that the closing doors hit Ms. Bolin, causing her to fall and injure her

head and right hip. 9 Plaintiffs allege that Ms. Bolin was taken by an ambulance to the emergency

room where it was determined that Ms. Bolin’s hip was broken and needed to be replaced, and

that she required several stitches on her head.10

       Plaintiffs seek damages for Ms. Bolin’s physical injuries, pain and suffering, emotional

trauma, and loss of enjoyment of life, as well as Mr. Bolin’s loss of consortium and mental

anguish from witnessing the alleged incident. 11 Plaintiffs bring claims against Lowe’s as the

alleged premises owner or lessee, Stanley as the company allegedly “responsible for the

manufacture and installation . . . of the automatic doors where Ms. Bolin fell,” and DH Pace as

the company allegedly responsible for the servicing of the automatic doors. 12



       5
           Rec. Doc. 1.
       6
           Rec. Doc. 20.
       7
           Id. at 2.
       8
           Id. at 3.
       9
           Id.
       10
            Id.
       11
            Id. at 7.
       12
            Id. at 3–7.

                                                 2
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 3 of 12




        On December 28, 2020, Plaintiffs filed the instant Motion for Partial Summary Judgment

against DH Pace. 13 On January 5, 2021, DH Pace filed an opposition to the motion. 14 On January

12, 2021, with leave of Court, Plaintiffs filed a reply in further support of the motion. 15

                                      II. Parties’ Arguments

A.      Plaintiffs’ Arguments in Support of the Motion for Partial Summary Judgment

        Plaintiffs argue that summary judgment is appropriate against DH Pace because “[t]here

is simply no issue of material fact as to (i) whether DH Pace was negligent and (ii) their

negligence injured Ms. Bolin.” 16 Plaintiffs argue first that it is undisputed the automatic doors

closed on Ms. Bolin, causing her to fall. 17 Plaintiffs contend that they have “testified consistently”

that the doors closed on Ms. Bolin. 18 Additionally, Plaintiffs assert that the surveillance video

supports Plaintiffs’ testimony. 19 While Plaintiffs concede that the testimony of Emma

Scheuermann, a witness to the incident, contradicts Plaintiffs’ contention that the doors closed on

Ms. Bolin, Plaintiffs argue that this testimony is unreliable and is “internally contradictory and

contradicted by the video evidence.”20

        Plaintiffs further argue that it is undisputed that the doors closed on Ms. Bolin because of

the negligence of DH Pace. 21 Plaintiffs contend that experts hired by Plaintiffs and Stanley and


        13
             Rec. Doc. 50.
        14
             Rec. Doc. 53.
        15
             Rec. Doc. 67.
        16
             Rec. Doc. 50-1 at 9.
        17
             Id. at 11.
        18
             Id.
        19
             Id.
        20
             Id. at 13.
        21
             Id. at 15.

                                                  3
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 4 of 12




DH Pace own technician all concluded that the sensor for the automatic doors was improperly set

by DH Pace, causing the sensor to provide inadequate coverage for the automatic doors.22

Plaintiffs concede that one of DH Pace’s experts, Mr. Scates, disagrees with the remaining experts

analysis, but alleges that Mr. Scates’ analysis “is based on claims that fall outside his expertise.”23

Given that there is no genuine issue of material fact in dispute as to DH Pace’s liability, Plaintiffs

argue that summary judgment is appropriate.

B.      DH Pace’s Opposition to the Motion for Summary Judgment

         In opposition, DH Pace argues that summary judgment is inappropriate because there are

genuine issues of material fact in dispute regarding the alleged incident at Lowe’s and DH Pace’s

liability for Plaintiffs’ injuries. 24 DH Pace raises five main arguments in opposition to summary

judgment.

         First, DH Pace argues that “[t]here is no evidence Ms. Bolin was in the alleged blind spot

when the doors allegedly closed on her.” 25 Instead, DH Pace asserts that the store’s video

surveillance “directly contradicts that claim” because it does not show Ms. Bolin in the location

of the sensor’s alleged blind spot.26

        Second, DH Pace argues that there is no evidence that the settings on the doors’ sensor

were incorrect on the day of the alleged incident. 27 DH Paces claims that experts found that the

sensor’s settings were miscalculated over a year after the incident, but provide no proof that the


        22
             Id.
        23
             Id. at 16.
        24
             Rec. Doc. 53 at 10.
        25
             Id.
        26
             Id. at 7, 10.
        27
             Id. at 11.

                                                  4
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 5 of 12




sensor was likewise incorrectly set on the day of the incident.28

       Third, DH Pace contends that a witness, Ms. Scheuermann, saw the incident in question

and testified that Ms. Bolin was not hit by the doors but instead lost her balance and fell. 29 DH

Pace contends that any credibility determination about Ms. Scheuermann would be inappropriate

on a motion for summary judgment and must instead be made by a jury. 30 DH Pace argues that

there is no evidence contradicting Ms. Scheuermann’s testimony as there is no video footage of

the doors hitting Ms. Bolin and the surveillance footage is poor quality.31

       Fourth, DH Pace argues that there is “conflict” among the experts hired by each party.32

DH Pace contends that Plaintiffs’ expert, Mr. Urbina, “cannot say exactly when or where” the

sensor stopped working as measured against the door width. 33 Moreover, DH Pace claims that

even if the sensor was set incorrectly, it would still cover all but “10 inches on either side, which

is certainly less than the width of a person.”34 This evidence, DH Pace contends, raises a question

of fact as to whether the doors’ sensor “would have detected Ms. Bolin” even if the settings were

incorrect on the day of the incident.35

       Fifth, and finally, DH Pace alleges that for DH Pace, as a contractor, to be liable, it “must

be shown to have not exercised reasonable care and that this breach of duty caused Ms. Bolin’s



       28
            Id.
       29
            Id. at 2, 4.
       30
            Id. at 2.
       31
            Id. at 5, 12–13.
       32
            Id. at 14.
       33
            Id.
       34
            Id. at 15.
       35
            Id.

                                                 5
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 6 of 12




accident.” 36 To prove this breach, DH Pace argues, Plaintiffs must show that DH Pace “owed

[Ms. Bolin] a duty, that [DH] Pace failed to exercise its duty, that [DH] Pace’s conduct was the

cause-in-fact of [Ms. Bolin’s] fall, and that the conduct was the legal cause of [Ms. Bolin’s]

fall.” 37 DH Pace argues that Plaintiffs have not presented conclusive evidence to show that DH

Pace failed to meet its duty to Ms. Bolin or that DH Pace’s actions were the cause-in-fact or legal

cause of Ms. Bolin’s injury. 38

       Based on these five arguments, DH Pace contends that summary judgment is

inappropriate.

C.     Plaintiffs’ Reply in Further Support of the Motion for Summary Judgment

       In reply, Plaintiffs argue that there is no evidence that the sensor’s settings were different

on the day they were inspected and the day of the incident. 39 Plaintiffs argue that DH Pace was

responsible for calibrating the sensor’s settings at the time of the incident and the time of the

inspection, and that no one outside of DH Pace employees changes the settings. 40

      Moreover, Plaintiffs argue that Ms. Scheuermann’s testimony does not create a genuine

dispute of fact because the video surveillance footage of the day in question contradicts her

testimony. 41 Plaintiffs concede that the video footage “may be of poor quality and taken from a

distance,” but argue that “it is still sufficient to show” that Ms. Scheuermann’s testimony is




       36
            Id. at 16.
       37
            Id.
       38
            Id. at 17.
       39
            Rec. Doc. 67 at 2.
       40
            Id. at 3.
       41
            Id. at 4–5.

                                                 6
        Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 7 of 12




false. 42

         Further, Plaintiffs assert that “there is conflicting testimony between the experts, but none

of these conflicts actually create issues of material fact.”43 Plaintiffs contend that all experts agree

that the sensor was improperly set with the exception of DH Pace’s expert.44 Plaintiffs argue that

DH Pace’s expert “is relying on speculation” and that his testimony therefore does not raise a

genuine issue of material fact. 45

       Finally, Plaintiffs argue that DH Pace is liable for negligence if the sensor was improperly

set. 46 Plaintiffs contend that “[w]ith the bare minimum of effort, DH Pace could have prevented

this accident.” 47

                                III. Legal Standard for Summary Judgment

         Summary judgment is appropriate when the pleadings, discovery, and affidavits

demonstrate “no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” 48 To decide whether a genuine dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations

or weighing the evidence.” 49 All reasonable inferences are drawn in favor of the nonmoving party.

Yet “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and



         42
              Id. at 5.
         43
              Id.
         44
              Id. at 6.
         45
              Id.
         46
              Id. at 7.
         47
              Id.
         48
              Fed. R. Civ. P. 56(a); see also Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
         49
              Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).

                                                            7
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 8 of 12




conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.” 50

If the entire record “could not lead a rational trier of fact to find for the non-moving party,” then

no genuine issue of fact exists and, consequently, the moving party is entitled to judgment as a

matter of law. 51 The nonmoving party may not rest upon the pleadings. 52 Instead, the nonmoving

party must identify specific facts in the record and articulate the precise manner in which that

evidence establishes a genuine issue for trial. 53

       The party seeking summary judgment always bears the initial responsibility of showing

the basis for its motion and identifying record evidence that demonstrates the absence of a genuine

issue of material fact.54 Where the nonmovant bears the burden of proof at trial, “the movant may

either (1) submit evidentiary documents that negate the existence of some material element of the

opponent’s claim or defense, or (2) if the crucial issue is one on which the opponent will bear the

ultimate burden of proof at trial, demonstrate that the evidence in the record insufficiently

supports an essential element of the opponent’s claim or defense.”55 If the moving party satisfies

its initial burden, the burden shifts to the nonmoving party to “identify specific evidence in the

record, and to articulate” precisely how that evidence supports the nonmoving party’s claims.56

       However, “where the movant bears the burden of proof at trial, the movant ‘must establish

beyond peradventure all of the essential elements of the claim or defense to warrant judgment in


       50
            Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
       51
            Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
       52
            Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
       53
            See id.; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
       54
            Celotex, 477 U.S. at 323.
       55
            Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (quoting Little, 939 F.2d at 1299).
       56
          Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris
       v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

                                                          8
       Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 9 of 12




his favor. Once the movant does so, the burden shifts to the nonmovant to establish an issue of

fact that warrants trial.’” 57

                                             IV. Law and Analysis

        Plaintiffs urge this Court to grant summary judgment on the issue of DH Pace’s liability

for Ms. Bolin’s injuries. Plaintiffs argue that summary judgment is appropriate because it is

indisputable that (i) Ms. Bolin’s injuries were caused by the automatic doors at Lowe’s closing

on her as she walked through them and (ii) DH Pace’s negligence caused the automatic doors to

close on Ms. Bolin. 58 In opposition, DH Pace argues that summary judgment would be

inappropriate at this stage of litigation because there are factual issues in dispute that must be

decided at trial. 59

        Plaintiffs bear the burden of proof at trial. Therefore, to prevail on the instant motion for

summary judgment, they must “establish beyond peradventure all of the essential elements of the

claim or defense to warrant judgment in [their] favor.” 60 Only if Plaintiffs can do so successfully

does the burden shift to DH Pace to show that there remains an issue of fact such that summary

judgment would be inappropriate. Plaintiffs bring negligence claims against DH Pace. 61 To prove

negligence under Louisiana law, Plaintiffs must show that (i) DH Pace owed Plaintiffs a duty, (ii)

DH Pace breached this duty, (iii) this breach was the cause-in-fact of Plaintiffs’ injuries, (iv) this

breach was the legal cause of Plaintiffs’ injuries, and (v) Plaintiffs were injured.62


        57
             Lyons v. Katy Indep. Sch. Dist., 964 F.3d 298, 302 (5th Cir. 2020).
        58
             Rec. Doc. 50-1.
        59
             Rec. Doc. 53.
        60
             Lyons, 964 F.3d at 302.
        61
             See Rec. Doc. 20 at 6.
        62
          La. Civ. Code art. 2315; Lemann v. Essen Lane Daiquiris, Inc., 2005-1095 (La. 3/10/06), 923 So. 2d 627,
        632–33 (citing Mathieu v. Imperial Toy Corporation, 94-0952 (La.11/30/94), 646 So.2d 318, 321); see also
                                                          9
      Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 10 of 12




       Succinctly stated, Plaintiffs have failed to meet their burden. Plaintiffs concede that there

is a witness in this case, Emma Scheuermann, whose testimony contradicts Plaintiffs’ claims and

draws doubt on DH Pace’s liability. 63 Ms. Scheuermann testified that she witnessed Ms. Bolin

fall prior to reaching the automatic doors. 64 Ms. Scheuermann testified that “[a]s a matter of fact,

I know she didn’t reach the doors,” and testified that she did not see the automatic doors close on

Ms. Bolin. 65 When asked if she believed Ms. Bolin “began to fall . . . or lose her balance before

she reached the automatic doors,” Ms. Scheuermann responded “[y]es.”66 This testimony clearly

undercuts Plaintiffs’ arguments concerning the cause of Ms. Bolin’s injuries and thus, DH Pace’s

liability. While Plaintiffs urge this Court to judge the credibility of Ms. Scheuermann and weigh

parts of her testimony against inconclusive surveillance videos,67 to do so would be inappropriate

at the summary judgment stage. “Credibility determinations, the weighing of the evidence, and

the drawing of legitimate inferences from the facts are jury functions.”68

       Moreover, there are factual issues in dispute regarding whether DH Pace’s alleged

negligence caused the doors to close on Ms. Bolin. Plaintiffs contend that experts hired by

Plaintiffs and Stanley and DH Pace’s own technician all concluded that the sensor for the




       Westchester Fire Ins. Co. v. Haspel-Kansas Inv. P'ship, 342 F.3d 416, 419 (5th Cir. 2003).
       63
            Rec. Doc. 50-1 at 13.
       64
            Rec. Doc. 53-5 at 16.
       65
            Id. at 16, 18.
       66
            Id. at 28.
       67
          Rec. Doc. 50-1 at 13–15. While Plaintiffs allege that the surveillance footage is “objective, irrefutable
       evidence” that contradicts Ms. Scheuermann’s testimony thereby making it “impossible for her testimony
       to be true,” Plaintiffs also categorize the footage as “of poor quality and from a poor and distant angle” and
       “of poor quality and taken from a distance.” Rec. Doc. 50-1 at 15; Rec. Doc. 67 at 5. The surveillance
       footage does not provide conclusive proof that the automatic doors caused Ms. Bolin’s injuries.
       68
            Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                                       10
      Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 11 of 12




automatic doors was improperly set by DH Pace, causing the sensor to provide inadequate

coverage for the automatic doors.69 DH Pace’s technician, Mr. Whitley, testified that the sensor’s

settings were “not on properly” at the time of his inspection. 70 However, Mr. Whitley also

testified that even after he adjusted the sensor’s settings, the sensor still had a blind spot at which

point it would not react to movement. 71 Even when set up correctly, Mr. Whitley testified, the

sensor “wasn’t working like it should.”72 As discussed in the Order denying Stanley’s motion for

summary judgment, Mr. Whitley’s testimony that the sensor had a blind spot, even when

calibrated to the right settings, creates a factual question as to whether the sensor was defective,

thereby raising a factual dispute about whether Stanley (the manufacturer of the sensor) or DH

Pace (the service provider) could be held liable for the accident in question.

                                           V. Conclusion

      For the foregoing reasons, there are genuine issue of material fact in dispute as to whether

DH Pace’s alleged negligence caused Plaintiffs’ injuries. Therefore, summary judgment is

inappropriate. Accordingly,




        69
             Rec. Doc. 50-1 at 15.
        70
             Rec. Doc. 54-6 at 19.
        71
             Id. at 22.
        72
             Id.

                                                  11
     Case 2:19-cv-11176-NJB-DMD Document 88 Filed 04/30/21 Page 12 of 12




     IT IS HEREBY ORDERED that Plaintiffs Ernestine Bolin and Robert Bolin’s “Motion

Partial Summary Judgment as to Liability Against Defendant, DH Pace Company, Inc.” 73 is

DENIED.

      NEW ORLEANS, LOUISIANA, this _____
                                   30th day of April, 2021.



                                               _________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




      73
           Rec. Doc. 50.

                                          12
